                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                        CIVIL ACTION NO.: 1:18-CV-96

  BRIAN HOGAN, et al,                            )     INDEX OF EXHIBITS
                                                 ) PLAINTIFFS’ OPPOSITION TO
                     Plaintiffs,                 )  DEFENDANTS CHEROKEE
 v.                                              )  COUNTY, CINDY PALMER,
                                                 ) AND SCOTT LINDSAY IN HIS
      CHEROKEE COUNTY, et al.,                   )
                                                 ) OFFICIAL CAPACITY ONLY’ S
                                                 )   MOTION FOR SUMMARY
                     Defendant.                  )        JUDGMENT
                                                 )
         Plaintiffs Brian Hogan and Joy McIver, as guardian ad litem for and next friend

of H.H., pursuant to L.CvR. 7.1(c), respectfully submit this Index of Exhibits to their

Memorandum of Law in Opposition to Motion for Summary Judgment filed by

Cherokee County, Scott Lindsay in his official capacity, and Cindy Palmer in her

individual and official capacities (Docs. 56, 59).

      1. Affidavit of Daniel Beerman (Authenticating Affidavit)

      2. Exhibit A to Beerman Aff. – N.C. Child Welfare Manual – CPS Purpose and

         Philosophy, Legal Basis, and Administration

      3. Exhibit B to Beerman Aff. - N.C. Child Welfare Manual – CPS Intake Policy,

         Protocol, and Guidance

      4. Exhibit C to Beerman Aff. – N. C.Child Welfare Manual – In-Home Service

         Policy, Protocol, and Guidance

      5. Exhibit D to Beerman Aff. - North Carolina Child Welfare Manual for CPS

                                           -1-

         Case 1:18-cv-00096-MR-WCM Document 74-1 Filed 10/29/20 Page 1 of 3
    Intake, CPS Assessments, In-Home, & Permanency Planning

 6. Exhibit 1 – Plaintiff’s Opposition to Doc. 56, 59 – Complete Cherokee county

    Insurance Policy for 2016-17 Fiscal Year – Certified

 7. Excerpts from Deposition of Brian Hogan (Filed Provisionally under seal

    pending further Order of the Court)

 8. Excerpts from the Deposition of Cindy Palmer (Filed Provisionally under seal

    pending further Order of the Court)

    Respectfully submitted, this the 29th day of October, 2020.
/s/David A. Wijewickrama                          /s/ Ronald L. Moore
David A. Wijewickrama                             Ronald L. Moore
N.C. State Bar No.: 30694                         N.C. Bar No.: 9619
Law Office of David A. Wijewickrama, PLLC         P.O. Box 18402
95 Depot Street                                   Asheville, NC 28814
Waynesville, NC 28786                             Phone: (828) 777-1812
Phone: 828-452-5801                               Fax: (828) 253-2717
Fax: 828-454-1990
Attorney for Brian Hogan                          Attorney for H.H.

/s/ Melissa Jackson                               /s/ D. Brandon Christian
Melissa Jackson                                   D. Brandon Christian
N.C. State Bar No.: 34013                         N.C. State Bar No.: 39579
95 Depot Street                                   P.O. Box 2917
Waynesville, NC 28786                             Fayetteville, NC 28302
Phone: 828-452-5801                               Phone :(910) 750-2265
Attorney for Brian Hogan                          Attorney for H.H.




                                       -2-

    Case 1:18-cv-00096-MR-WCM Document 74-1 Filed 10/29/20 Page 2 of 3
                              CERTIFICATE OF SERVICE
      This is to certify that on October 29, 2020, a copy of the foregoing INDEX OF EXHIBITS
TO MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL
SUMMARY JUDGMENT was electronically filed with the Clerk of Court using CM/ECF system,
which will send notification to all counsel having made appearances in the case as follows:

Patrick Houghton Flanagan                         Sean F. Perrin
Cranfill, Sumner & Hartzog, L.L.P.                Womble Bond Dickinson (US) LLP
2907 Providence Road                              301 South College St., Suite 3500
Suite 200                                         Charlotte, NC 28202
P.O. Box 30787                                    704 331-4992
Charlotte, NC 28230                               704 338-7814 (fax)
704-940-3419                                      sean.perrin@wbd-us.com
704-332-9994 (fax)
phf@cshlaw.com                                    Attorney for Defendants Cherokee County,
Attorney for Defendant Scott Lindsey              Cherokee County DSS, Scott Lindsey in his
in his individual capacity                        official capacity, and Cindy Palmer in her
                                                  official capacity
John L. Kubis, Jr
Teague Campbell Dennis & Gorham, LLP
22 South Pack Square, Suite 800
Asheville, NC 28801
828-254-4515
828-254-4516 (fax)
jkubis@teaguecampbell.com

Attorney for Defendant Cindy Palmer
in her individual capacity



                                         /s/ D. Brandon Christian
                                         D. Brandon Christian
                                         N.C. Bar. No. 39579
                                         Post Office Box 2917
                                         Fayetteville, NC 28302
                                         Telephone: (910) 750-2265
                                         Email: brandon.christian@ncleag.com

                                         Attorneys for Plaintiff H.H. and Class Minors




                                            -3-

       Case 1:18-cv-00096-MR-WCM Document 74-1 Filed 10/29/20 Page 3 of 3
